Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on December 15,
2016 (the “Effective Date”) by and between MISONIX, INC., a New York
corporation, with principal offices at 1938 New Highway, Farmingdale, New York
11735 (“Employer”), and STAVROS G. VIZIRGIANAKIS, with an address at No. 16 Idle
Wild, 33 Outspan Road, Riverclub, Gauteng 2191 South Africa (“Executive”).

 

WHEREAS, Employer is engaged in the business of developing, manufacturing and/or
marketing therapeutic ultrasonic instruments for spine surgery, neurosurgery and
other surgical specialties (“Employer’s Business”); and

 

WHEREAS, Employer and Executive desire and enter into an employment agreement
providing for Executive’s employment by Employer as follows:

 

1.           Employment

 

(a)          During the Term of Employment (as defined in Section 2), Executive
shall report exclusively and directly to the Board of Directors of Employer (the
“Board”) and will have, at all times during the Term of Employment, the title of
President and Chief Executive Officer. Executive shall have such
responsibilities, authorities, duties and reporting employees as are usual and
customary for the president and chief executive officer of an enterprise of the
size and nature of Employer, in accordance with the terms and conditions
contained in this Agreement. Executive also agrees to continue to serve as a
member of the Board and/or any subsidiaries or affiliates of Employer.

 

(b)          Commencing on the Effective Date, Executive shall devote
substantially all of his working time during normal business hours to Employer’s
Business as conducted from time to time. It is agreed that Executive may serve
on the board of directors of not more than two (2) companies unrelated to the
Employer, provided, however, that Executive’s service on any such board is
approved in advance by the Compensation Committee of the Board (the
“Compensation Committee”), provided further, that such approval shall not be
unreasonably withheld. For the avoidance of doubt, it shall not be considered a
violation of this Agreement for Executive to, (a) engage in or serve such
professional, civic, trade association, charitable, community, educational,
religious or similar types of organizations or speaking engagements, as
Executive may select and (b) attend to Executive’s personal matters and/or
Executive’s and/or his family’s personal finances, investments and business
affairs, so long as such service or activities described in clauses (a) and (b)
immediately preceding do not significantly interfere with the performance of
Executive’s responsibilities as an employee of Employer in accordance with this
Agreement.

 

(c)          The parties acknowledge that during the period beginning on the
Effective Date and ending June 30, 2017 that Executive may work from South
Africa for a maximum of seven (7) business days per month, and that Executive’s
normal business hours may include travel to and from South Africa.

 

   

 

 

2.           Term

 

The term of Executive’s employment under this Agreement shall commence on the
Effective Date and end on September 13, 2019 (the “Initial Term”). Thereafter,
this Agreement shall be automatically renewed and extended for consecutive one
(1) year renewal terms, unless either party sends to the other party a notice of
non-renewal at least ninety (90) days prior to the expiration of the Initial
Term or any then-current renewal term (each, a “Renewal Term”, and collectively
with the Initial Term and any Renewal Term, the “Term of Employment”). The
Initial Term and each Renewal Term are subject to earlier termination as set
forth in Section 5. Notwithstanding the Initial Term or any Renewal Term,
payments to Executive in the event the Term of Employment is terminated
hereunder are set forth exclusively in Section 5 below, and Executive shall be
entitled to no additional payments or damages except as may be provided in the
Restricted Stock Awards (as defined in Section 3(c)).

 

3.           Compensation

 

(a)          Employer shall pay to Executive an annual base salary of not less
than Three Hundred Sixty Thousand and 00/100 Dollars ($360,000.00) per annum
(the “Annual Base Salary”) during the Term of Employment, subject to review by
the Board at least annually for increase but not for decrease. All payments
shall be made in equal monthly installments, in arrears, or such other
installments as may be consistent with the payroll practices of Employer for its
executives.

 

(b)          During the Term of Employment, Executive shall be eligible to
receive annual bonuses in the discretion of the Board.

 

(c)          Executive, on the Effective Date, shall receive one-time grants of
an aggregate of four hundred thousand (400,000) restricted shares (the
“Restricted Stock Awards”) of Employer’s common stock, par value $.01 per share
(“Common Stock”), under the MISONIX, INC. 2014 Employee Equity Incentive Plan or
an equivalent plan adopted by the Board and approved by Employer’s shareholders
(in each case, the “Plan”). The Restricted Stock Awards shall vest and become
exercisable as provided in mutually acceptable Restricted Stock Award
agreements. Employer and Employee shall execute Employer’s Restricted Stock
Award agreements to evidence the Restricted Stock Awards. The terms of the
Restricted Stock Awards shall be as provided for by the Plan and Restricted
Stock Award agreements. In the event there are not sufficient shares of Common
Stock then available for grant under the Plan, Employer covenants and agrees
with Executive that Employer will cause the Board to adopt and submit to
shareholders for their approval a new equity incentive plan such that the full
grant of 400,000 restricted shares can be made.

 

(d)          Nothing contained in the foregoing shall limit Executive’s
eligibility to receive any other incentive compensation pursuant to Employers’
then-current bonus or equity-based plans.

 

4.           Additional Executive Benefits

 

(a)          Employer shall promptly reimburse Executive for all documented
travel, entertainment and other business expenses reasonably incurred by
Executive in connection with the performance of Executive’s duties under this
Agreement, in accordance with applicable Employer policies.

 

 2 

 

 

(b)          Executive shall be entitled to not less than five (5) weeks of
vacation each year (no more than three (3) of which shall be in the same six
month period).

 

(c)          Executive and his family shall be entitled to receive employee
welfare benefits, including profit sharing or pension plans, life insurance,
health, medical, dental, hospitalization, prescription drug, disability,
accidental death and travel accident insurance benefits, and fringe benefits and
perquisites, in accordance with the most favorable plans, practices, programs
and policies of Employer (on the most favorable terms and conditions) in effect
for its senior executives from time to time. Executive and his family shall be
eligible for such benefits commencing on the Effective Date, subject to any
initial probationary periods generally applicable with respect to such benefits.

 

(d)          Executive shall receive a one-time payment of Ten Thousand and
00/100 Dollars ($10,000.00) as a moving allowance, such amount to be paid in a
lump sum within thirty (30) days after Executive’s and his family’s relocation
to the New York Metropolitan area.

 

(e)          Employer shall pay the fees of U.S. immigration counsel incurred to
obtain and renew a visa from the U.S. Immigration and Naturalization Service to
allow Executive to fully perform his duties hereunder (the “Visa”).

 

(f)          Employer shall pay or reimburse Executive for all reasonable and
documented attorneys’ fees and expenses Executive incurs in connection with the
preparation, negotiation, execution, and delivery of this Agreement and any
related agreements. Such reimbursement shall be made within thirty (30) days
following presentation to Employer of appropriate invoices or other
documentation for the amount of such fees and expenses.

 

5.          Termination

 

(a)          Termination for Cause or without Good Reason. Employer may
terminate this Agreement for Cause and Executive may terminate his employment
without Good Reason (as such terms are defined below). In the event of such a
termination, Executive shall receive payment of unpaid Annual Base Salary
through the date of such termination, accrued but unused vacation and sick days,
any authorized but unpaid annual bonus, reimbursement for any unreimbursed
expenses under Section 4 of this Agreement incurred through the date of
termination, and all other payments, benefits and rights under any benefit,
compensation, incentive, equity or fringe benefit plan, program or arrangement
or grant (such payments, rights and benefits are collectively referred to
hereinafter as “Accrued Benefits”), payable no later than seven (7) days
following such termination or as soon as practicable under the terms and
conditions of the applicable plan, program or arrangement that are applicable to
other senior executive participants.

 

(i)          For purposes of this Agreement, “Cause” within the meaning of this
Agreement shall mean:

 

 3 

 

 

1)         Executive’s willful and material failure to comply in any material
respect with the terms of this Agreement or any written policies or directives
of the Board as determined by the Board in good faith in its sole discretion
that results in material and demonstrable damage to Employer;

 

2)        Executive is convicted of, pleads guilty to, confesses to any felony
or any act of fraud, misappropriation or embezzlement;

 

3)        Executive does not have a valid Visa; or

 

4)        Executive engages in (i) fraudulent or dishonest acts that result in
material and demonstrable damage to Employer or (ii) willful and negligent
conduct causing material and demonstrable damage to the property, business or
reputation of Employer.

 

For purposes of this Agreement, no act or failure to act by Executive shall be
considered “willful” unless it is done, or omitted to be done, in bad faith or
without a reasonable belief that Executive’s action or omission was in the best
interests of Employer. Any act or failure to act based upon authority given
pursuant to a resolution of the Board or upon the instructions of the Board or
based upon the advice of counsel for Employer shall be conclusively presumed to
be done, or omitted to be done, by Executive in good faith and in the best
interests of Employer. Under no circumstances shall poor performance of
Executive or Employer be deemed to constitute “Cause.”

 

No termination of Executive’s employment hereunder shall be effective as a
termination for Cause unless the provisions set forth in this Section 5(a) shall
first have been complied with. Executive shall be given written notice by the
Board (the “Cause Notice”) of its intention to terminate his employment for
Cause stating in reasonable detail the particular circumstances that constitute
the grounds on which the proposed termination for Cause is based, and the Cause
Notice shall be received by Executive no more than thirty (30) calendar days
after the Board learns of such circumstances. Executive shall have ten (10) days
after receiving such Cause Notice in which to request a hearing before the
Board, wherein Executive is given an opportunity, together with his counsel, to
be heard by the Board, such hearing to be held within fifteen (15) days after
Executive’s receipt of such Cause Notice. If, within ten (10) days following
such hearing (if timely requested), and otherwise within twenty (20) days after
such Cause Notice is received by Executive, the Board adopts by the affirmative
vote of a majority of the entire membership of the Board a resolution confirming
that Cause for terminating Executive’s employment on the basis set forth in the
Cause Notice exists, and Executive receives a copy of such resolution,
Executive’s employment hereunder shall thereupon be terminated for Cause.

 

(ii)         For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following events, without the written consent of
Executive:

 

 4 

 

 

 

1)        Executive is no longer the President and Chief Executive Officer, and
the most senior officer, of Employer or no longer reports directly to the Board;

 

2)        A reduction in the Annual Base Salary, or the failure to pay when due
the Annual Base Salary or any other material amounts due under this Agreement;

 

3)        A diminution or adverse change in Executive’s titles, authorities,
duties, responsibilities or reporting relationships, or the assignment to
Executive of duties that are inconsistent with, or materially impair his ability
to perform, the duties of his position hereunder;

 

4)        A failure by Employer to procure, and deliver to Executive
satisfactory evidence of, the assumption of this Agreement by any successor (or
subsidiary);

 

5)        A material breach by Employer of any of its obligations to Executive
under this Agreement;

 

6)        After August 30, 2017, the relocation of Executive’s principal place
of business outside of the New York, NY metropolitan area; or

 

7)        A delivery of a non-renewal notice of the Term of Employment to
Executive by Employer.

 

provided, however, that none of the Good Reason conditions or events described
above shall constitute Good Reason unless and until Executive reasonably
determines in good faith that a Good Reason condition has occurred and Executive
terminates his employment within sixty (60) days after the condition or event
which constitutes Good Reason occurs; and provided, further, in each case, that
a prior written notice specifying the reasons within thirty (30) days after the
initial existence of the condition and an opportunity to cure such condition (if
curable) shall be afforded to Employer, and that “Good Reason” shall exist only
if Employer shall fail to cure such condition within thirty (30) days after its
receipt of such prior written notice. In addition, Executive must remain willing
and able to continue to perform services in accordance with the terms of this
Agreement until the effective date of termination and must not be in breach of
any of his obligations hereunder.

 

(b)         Termination without Cause, for Good Reason, or Non-Renewal by
Employer. If Employer terminates Executive’s employment without Cause, Employer
provides a notice of non-renewal of this Agreement pursuant to Section 2, or
Executive terminates his employment with Employer for Good Reason, Executive
shall be entitled to receive:

 

(i)          A lump-sum cash payment from Employer in an amount equal to one and
one-half (1.5) times the Annual Base Salary (such Annual Base Salary as is in
effect immediately prior to the date of such termination, disregarding any
reduction therein that may constitute Good Reason), to be paid no later than
forty (40) days following such termination;

 

 5 

 

 

(ii)         For a period of eighteen (18) months following the termination of
employment (the “Continuation Period”), Executive shall receive continuation of
all employee benefits and fringe benefits to which Executive was entitled under
Section 4(c) of this Agreement immediately prior to such termination of
employment (including family coverage), on terms and conditions that are at
least as favorable as those that would have been provided under Section 4(c) of
this Agreement if Executive’s employment had continued for the Continuation
Period (disregarding any reduction that may constitute Good Reason) (such
employee benefits and fringe benefits are collectively referred to herein as the
“Continued Benefits”), as permitted by applicable law; and

 

(iii)        The Accrued Benefits, payable no later than seven (7) days
following such termination or as soon as practicable under the terms and
conditions of the applicable plan, program or arrangement that are applicable to
other senior executive participants.

 

If at any time Employer is unable to provide the Continued Benefits under the
terms of the applicable plan, practice, program, policy or applicable law,
Employer shall pay Executive, within ten (10) days following the date of
Employer’s inability to provide such Continued Benefits, an amount in cash such
that following Executive’s payment of applicable taxes thereon, Executive
retains an amount equal to the cost to Executive of obtaining comparable
employee benefits or fringe benefits.

 

(c)          Termination due to Death or Disability. Executive’s employment
shall terminate automatically upon Executive’s death during the Term of
Employment. If Employer determines in good faith that the Disability (as defined
below) of Executive has occurred during the Term of Employment, it may provide
Executive with written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with Employer shall terminate
effective on the 30th day after receipt of such notice by Executive (the
“Disability Effective Date”) provided that, within the 30 days after such
receipt, Executive shall not have returned to full-time performance of
Executive’s duties. For purposes of this Agreement, “Disability” shall mean the
absence of Executive from Executive’s duties with Employer on a full-time basis
for 180 consecutive days as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
Employer or its insurers and acceptable to Executive or Executive’s legal
representative.

 

Upon termination of Executive’s employment due to death, Executive’s estate,
survivors or beneficiaries, shall receive all Accrued Benefits, payable no later
than thirty (30) days following such termination or as soon as practicable under
the terms and conditions of the applicable plan, program or arrangement. In
addition, Executive’s estate shall be entitled to death benefits under any
applicable plans and programs of Employer in accordance with the terms and
provisions of such plans and programs.

 

 6 

 

 

Upon termination of Executive’s employment due to Disability, Executive shall
receive all Accrued Benefits, paid within thirty (30) days of such termination.
In addition, Executive shall be entitled to disability benefits under any
applicable plans and programs of Employer in accordance with the terms and
provisions of such plans and programs.

 

(d)         Employer may terminate this Agreement, in its sole discretion, if
Executive and his family have not relocated to the New York, NY metropolitan
area by August 30, 2017. In the event of such a termination, Executive shall
receive the Accrued Benefits, payable no later than seven (7) days following
such termination or as soon as practicable under the terms and conditions of the
applicable plan, program or arrangement that are applicable to other senior
executive participants.

 

(e)          To receive any severance benefits provided for under Section 5(b)
of this Agreement, Executive must deliver to Employer an executed general
release of claims in substantially the same form as attached hereto as Exhibit
A, provided, that in no event shall the release purport to release claims to the
compensation described in Section 5(b) and, if applicable, other continuing
rights under this Agreement. Such release shall be delivered by Employer not
later than the fifth day following Employer’s termination of Executive’s
employment without Cause or Executive’s resignation from Employer for Good
Reason, and must be executed and returned by Executive not later than 28
calendar days following delivery thereof. Payment of any severance or other
benefits under this Agreement shall commence on the next payroll date following
execution, delivery and non-revocation of the release by Executive.

 

6.           Non-Competition and Non-Disclosure

 

(a)          Notwithstanding any other provisions in this Agreement, nothing in
this Agreement shall prohibit Executive from acquiring or owning without
disclosure to Employer less than 1% of the outstanding securities of any class
of any competing corporation that are listed on a national securities exchange
or traded in the over-the-counter market.

 

(b)          During the Term of Employment and for a period of five (5) years
thereafter, Executive covenants and agrees that Executive shall keep strictly
confidential all non-public proprietary information which Executive may obtain
during the course of Executive’s employment with respect to the business
practices, finances, developments, marketing, sales, customers, affairs, trade
secrets and other confidential information of Employer which shall remain
Employer’s exclusive property and Executive shall not disclose the same, except
solely in the course of business on behalf of and for the benefit of Employer
pursuant to this Agreement, except to the extent that the same is then: (i)
publicly available (except where such information becomes publicly available as
a result of Executive’s breach of his obligations under this Section 6(b)); (ii)
is disclosed to Executive by a third party not under an obligation of
confidentiality to Employer; or (iii) required to be disclosed under the laws of
the United States or any state in any judicial or administrative proceeding.
Executive further agrees that immediately upon the termination of his employment
(irrespective of the time, manner or cause of termination), Executive will
surrender and deliver to Employer all (1) lists, books, records, memoranda and
data, computer discs, computer access codes, magnetic media, software, of every
kind relating to or in connection with Employer’s Business and customers and
suppliers of Employer, and (2) all of Employer’s personal and physical property.

 

 7 

 

 

(c)          During the Term of Employment and for a period of eighteen (18)
months thereafter, Executive covenants and agrees that Executive shall not
compete, directly or indirectly, with Employer in Employer’s Business in any
geographic area in which Employer has conducted Employer’s Business during the
12-month period immediately preceding the date of termination of Executive’s
employment.

 

(d)          During the Term of Employment and for a period of eighteen (18)
months thereafter, Executive covenants and agrees that Executive shall not,
alone or with others, directly or indirectly:

 

(i)          solicit for Executive’s benefit or the benefit of any person or
organization other than Employer, the employment or other services of any
individual whom Executive knows, or reasonably should know, is an executive or
consultant of Employer; or

 

(ii)         solicit for Executive’s benefit or the benefit of any person or
organization other than Employer, the employment of any individual whom
Executive knows, or reasonably should know, is an executive of any customer of
Employer, to compete with Employer’s Business.

 

Notwithstanding the foregoing, it shall not be a violation of this Section 6(d)
for Executive to make good faith, generalized solicitations for employees
through advertisements or search firms.

 

7.          Representation

 

Executive hereby represents and warrants that he is not a party to any
agreement, whether oral or written, which would prohibit him from being employed
by Employer.

 

8.          Resolution of Disputes

 

All disputes arising hereunder shall be finally determined by arbitration in the
City and State of New York in accordance with the rules of the American
Arbitration Association then obtaining, or any successor organization thereto.
Such arbitration shall be conducted by a three person panel, one of whom is
selected by each party and the third selected by the two arbitrators or, if the
arbitrators cannot agree, selected from the lists of the American Arbitration
Association. The arbitrators shall not have the power to abrogate, alter, modify
or amend any of the provisions of this Agreement. Any award entered by the
arbitrators shall be final and judgment thereon may be entered in any court
having jurisdiction. Each party shall bear its own costs in connection with such
arbitration. Notwithstanding the foregoing, Employer shall have the right to
seek injunctive relief to maintain the status quo and/or to prevent violation of
the terms thereof pending final determination of the rights and remedies of the
parties in an arbitration proceeding. IN THAT REGARD, EACH OF THE PARTIES HEREBY
IRREVOCABLY AGREES THAT THE COURTS OF THE STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION IN CONNECTION WITH ANY ACTIONS OR PROCEEDINGS ARISING BETWEEN THE
PARTIES UNDER THIS AGREEMENT. EACH OF THE PARTIES HEREBY IRREVOCABLY CONSENTS
AND SUBMITS TO THE JURISDICTION OF SAID COURTS FOR ANY SUCH ACTION OR
PROCEEDING. EACH OF THE PARTIES HEREBY WAIVES THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING IN SAID COURTS.

 

 8 

 

 

9.          Notices

 

All notices shall be in writing and shall be delivered personally (including by
courier), sent by facsimile transmission (with appropriate documented receipt
thereof), by overnight receipted courier service (such as UPS or Federal
Express) or sent by certified, registered or express mail, postage prepaid, to
the parties at their address as set forth in this paragraph. Any such notice
shall be deemed given when so delivered personally, or if sent by facsimile
transmission, when transmitted, or, if mailed, forty-eight (48) hours after the
date of deposit in the mail. Any party may, by notice given in accordance with
this Section to the other party, designate another address or person for receipt
of notices hereunder. Copies of any notices to be given to Employer shall be
given simultaneously to: Wiggin and Dana LLP, Two Stamford Plaza, 281 Tresser
Boulevard, Stamford, Connecticut 06901, Attention: Michael Grundei, Esq. Copies
of any notices to be given to Employee should be mailed to Executive’s residence
address as maintained by Employer in the regular course of its business for
payroll purposes, with copies to Kenneth A. Raskin, King & Spalding LLP, 1185
Avenue of the Americas, New York, NY 10036.

 

10.         Indemnification; Insurance

 

(a)          During the Term of Employment and thereafter, Employer agrees to
indemnify and hold Executive and Executive’s heirs and representatives harmless,
to the maximum extent permitted by law, against any and all damages, costs,
liabilities, losses and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Expenses”) as a result of any claim, demand, request,
investigation, dispute, controversy, threat, discovery request or request for
testimony or information (collectively, a “Claim”) or any proceeding (whether
civil, criminal, administrative or investigative), or any threatened Claim or
proceeding (whether civil, criminal, administrative or investigative), against
Executive that arises out of or relates to Executive’s service as an officer,
director or employee, as the case may be, of Employer, or Executive’s service in
any such capacity or similar capacity with an affiliate of Employer or other
entity at the request of Employer, both prior to and after the Effective Date,
and to promptly advance to Executive or Executive’s heirs or representatives all
such Expenses upon receipt by Employer of a written request with appropriate
documentation of such Expenses and, if required by applicable law, an
undertaking by Executive to repay the amount advanced if it shall ultimately be
determined that Executive is not entitled to be indemnified by Employer against
such Expenses. Neither the failure of Employer (including the Board or
Employer’s independent legal counsel or stockholders) to have made a
determination in connection with any request for indemnification or advancement
under this Section 10 that Executive has satisfied any applicable standard of
conduct, nor a determination by Employer (including the Board or Employer’s
independent legal counsel or stockholders) that Executive has not met any
applicable standard of conduct, shall create a presumption that Executive has
not met an applicable standard of conduct. The indemnification and advancement
rights in this Section 10 shall be in addition to (and shall not restrict) any
indemnification or advancement rights otherwise applicable to Executive.

 

 9 

 

 

(b)          During the Term of Employment and thereafter, Employer also shall
provide Executive with coverage under its current directors’ and officers’
liability policy that is no less favorable in any respect than the coverage then
provided to any other present or former executive, officer or director of
Employer. If Executive shall have any knowledge of any actual or threatened
action, suit or proceeding, whether civil, criminal, administrative or
investigative, as to which Executive may request indemnity under this provision,
Executive will give Employer prompt written notice thereof; provided, that the
failure to give such notice shall not affect Executive’s right to
indemnification unless and to the extent such failure materially impacts the
defense of such claim. Employer shall be entitled to assume the defense of any
such proceeding, and Executive will use reasonable efforts to cooperate with
such defense. To the extent that Executive in good faith determines that there
is an actual or potential conflict of interest between Employer and Executive in
connection with the defense of a proceeding, Executive shall so notify Employer
and shall be entitled to separate representation at Employer’s expense by
counsel selected by Executive, which counsel shall reasonably cooperate, and
reasonably coordinate the defense, with Employer’s counsel and reasonably
minimize the expense of such separate representation to the extent consistent
with Executive’s separate defense.

 

11.         Treatment of Excess Parachute Payments

 

Benefits payable under Section 5 upon or following a change in control may
subject Executive to an excise tax (the “Excise Tax”) on “excess parachute
payments” under Section 4999 of the Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder (the “Code”). In the event that
Executive becomes entitled to any such payments and/or benefits or any other
amounts in the “nature of compensation” upon or in connection with a change in
control, (all such payments and benefits, including the payments and benefits
provided under this Agreement, as amended, being hereinafter called “Total
Payments”) that would be subject (in whole or part) to the Excise Tax imposed
under Section 4999 of the Code, the Total Award shall be reduced, if and to the
extent provided below, so that no portion of the Total Payments is subject to
the Excise Tax. The reduction provided in the foregoing sentence shall only
occur if (i) the net present value of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments) is greater than (ii) the net present value of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which you would be subject in respect of such unreduced Total
Payments). In the event that the Total Award is reduced in accordance with the
preceding sentence, such reduction shall first be applied to cash payments to
which Executive is entitled to receive under this Agreement, as amended, and, to
the extent such cash payments are not sufficient to satisfy the Excise Tax, then
such reduction shall apply to equity or equity-linked awards then held by
Executive. All determinations required to be made under this section shall be
made by the Compensation Committee of the Board after consultation with any
advisors it and Executive shall deem appropriate. If any portion of the Total
Payments becomes subject to the Excise Tax, Executive acknowledges and agrees
that the payment of such tax, together with any interest and penalties, shall be
Executive’s sole responsibility.

 

 10 

 

 

12.         Code Section 409A

 

(a)          The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance issued thereunder (“Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If any provision of this Agreement
(or of any award of compensation, including equity compensation or benefits)
would cause Executive to incur any additional tax or interest under Code Section
409A, Employer shall, after consulting with and receiving the approval of
Executive, reform such provision in a manner intended to avoid the incurrence by
Executive of any such additional tax or interest; provided that Employer agrees
to maintain, to the maximum extent practicable, the original intent and economic
benefit to Executive of the applicable provision without violating the
provisions of Code Section 409A.

 

(b)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” The determination of whether and when a
separation from service has occurred for purposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.

 

(c)          Any provision of this Agreement to the contrary notwithstanding, if
at the time of Executive’s separation from service, Employer determines that
Executive is a “specified employee,” within the meaning of Code Section 409A,
then to the extent any payment or benefit that Executive becomes entitled to
under this Agreement on account of such separation from service would be
considered nonqualified deferred compensation under Code Section 409A, such
payment or benefit shall be paid or provided at the date which is the earlier of
(i) six (6) months and one day after such separation from service and (ii) the
date of Executive’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments and benefits delayed pursuant to this provision (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to Executive in a lump-sum with
interest at the prime rate as published by The Wall Street Journal on the first
business day of the Delay Period, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

(d)          Any reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Code
Section 409A shall be made or provided in accordance with the requirements of
Code Section 409A, including that (i) in no event shall any fees, expenses or
other amounts eligible to be reimbursed by Employer under this Agreement be paid
later than the last day of the calendar year next following the calendar year in
which the applicable fees, expenses or other amounts were incurred; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits that Employer
is obligated to pay or provide, in any given calendar year shall not affect the
expenses that Employer is obligated to reimburse, or the in-kind benefits that
Employer is obligated to pay or provide, in any other calendar year, provided
that the foregoing clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect; (iii) Executive’s right to have Employer pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall Employer’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Executive’s remaining lifetime (or if longer, through the sixth
(6th) anniversary of the Effective Date).

 

 11 

 

 

(e)          For purposes of Code Section 409A, Executive’s right to receive any
installment payments shall be treated as a right to receive a series of separate
and distinct payments. Whenever a payment under this Agreement specifies a
payment period with reference to a number of days (for example, “payment shall
be made within thirty (30) days following the date of termination”), the actual
date of payment within the specified period shall be within the sole discretion
of Employer. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement, to the extent such
payment is subject to Code Section 409A.

 

13.         Miscellaneous

 

(a)          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
RULES THEREOF. EACH OF THE PARTIES HEREBY IRREVOCABLY AGREES THAT THE COURTS OF
THE STATE OF NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION IN CONNECTION WITH ANY
ACTIONS OR PROCEEDINGS ARISING BETWEEN THE PARTIES UNDER THIS AGREEMENT. EACH OF
THE PARTIES HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE JURISDICTION OF SAID
COURTS FOR ANY SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES HEREBY WAIVES THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR
PROCEEDING IN SAID COURTS.

 

(b)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR OTHER PROCEEDING
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, CONNECTED WITH OR
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS
OF ANY HOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

 

(c)          This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by an authorized representative of Employer and by Executive or, in the
case of a waiver, by an authorized representative of Employer or by Executive,
as the case may be. No such written instrument shall be effective unless it
expressly recites that it is intended to amend, supersede, cancel, renew or
extend this Agreement or to waive compliance with one or more of the terms
hereof, as the case may be. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any such right, power or privilege, or
any single or partial exercise of any such right, power or privilege, preclude
any further exercise thereof or the exercise of any other such right, power or
privilege. The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies that any party may otherwise have at law or
in equity.

 

 12 

 

 

(d)          If any provision or any portion of any provision of this Agreement
or the application of any such provision or any portion thereof to any person or
circumstance, shall be held invalid or unenforceable, the remaining portion of
such provision and the remaining provisions of this Agreement, or the
application of such provision or portion of such provision as is held invalid or
unenforceable to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby and such provision
or portion of any provision as shall have been held invalid or unenforceable
shall be deemed limited or modified to the extent necessary to make it valid and
enforceable; in no event shall this Agreement be rendered void or unenforceable.

 

(e)          This Agreement shall be binding upon any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Employer and Employer shall
require any such successor to expressly assume and agree in writing to perform
this Agreement in the same manner and to the same extent that Employer would be
required to perform it if no such succession had taken place, or, in the event
Employer remains in existence, Employer shall continue to employ Executive under
the terms hereof. No rights or obligations of Employer under this Agreement may
otherwise be assigned or transferred by Employer. As used in this Agreement,
“Employer” shall mean Employer and any successor to its business and/or assets
which assumes or is obligated to perform this Agreement by contract, operation
of law or otherwise. This Agreement shall inure to the benefit of and be
enforceable by Executive and his personal or legal representatives, executors,
estate, trustee, administrators, successors, heirs, distributees, devisees and
legatees. Executive may not assign this Agreement or any rights hereunder, or
delegate his duties under this Agreement, without the prior written consent of
Employer; however, in the event of the death of Executive, all rights to receive
payments hereunder shall become rights of Executive’s devisee, legatee or other
designee or Executive’s estate.

 

(f)          The headings to the Sections of this Agreement are for convenience
of reference only and shall not be given any effect in the construction or
enforcement of this Agreement.

 

(g)          This Agreement and the Restricted Stock Award agreements,
constitute the entire agreement and understanding between the parties and
supersedes all prior discussions, agreements and undertakings, written or oral,
of any and every nature with respect thereto.

 

(h)          This Agreement may be executed by the parties hereto in separate
counterparts which together shall constitute one and the same instrument.

 

(i)           In the event of the termination or expiration of this Agreement,
the provisions of Sections 5, 6, 8, 9, 10, 11, 12, and 13 hereof shall remain in
full force and effect, in accordance with their terms.

 

 13 

 

 

IN WITNESS WHEREOF, this Agreement has been executed on the date(s) set forth
below.

 

  MISONIX, INC.         By: /s/ Joseph P. Dwyer     Name: Joseph P. Dwyer    
Title:  Interim CFO         Date: December 15, 2016

 

  /s/ Stavros G. Vizirgianakis   Stavros G. Vizirgianakis         Date: December
15, 2016

 

 14 

 

 

Exhibit A: Form of Release

 



 15 

 

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”) is made and
entered into by Stavros G. Vizirgianakis (“Employee”) and MISONIX, INC. (the
“Company”), jointly the “Parties.”

 

WHEREAS, the Company entered into an Employment Agreement with Employee dated as
of December 15, 2016 (the “Employment Agreement”); and

 

WHEREAS, Employee shall terminate his positions with the Company and his
employment with the Company will terminate on the Effective Date (as defined
herein) of this Agreement (the “Separation Date”); and

 

WHEREAS, Employee and the Company mutually desire to settle in full any and all
claims that they may have including, but not limited to, all claims that
Employee asserted or could have asserted or which could have been raised prior
to the date Employee executes this Agreement (and including, but not limited to,
with respect to the Employment Agreement).

 

NOW, THEREFORE, in exchange for and in consideration of the mutual covenants and
promises set forth in this Agreement, the Parties agree as follows:

 

1.    Settlement Payment and Benefits: Subject to the terms and conditions set
forth herein, and in full, final and complete settlement of all claims between
the Parties, following the execution and delivery of this Agreement by Employee
to the Company:

 

(a)[INSERT APPLICABLE PAYMENTS; EQUITY GRANT TREATMENT]

 

The [APPLICABLE PAYMENTS] (collectively the “Payments and Benefits”) are in
excess of the payments and benefits to which Employee is entitled to receive in
connection with his employment with the Company and the termination thereof, the
sufficiency of which is hereby acknowledged.

 

(b)The Company and Employee hereby acknowledge that the Employment Agreement
shall terminate by mutual agreement of the Company and Employee, effective as of
the Effective Date without further obligation to the Company, except as
otherwise set forth herein.

 

2.Timing of Settlement Payment and Benefits: The Company agrees that:

 

(i)when the Company receives the fully executed original of this Agreement; and

 

(ii)when the Revocation Period outlined in Section 5 of this Agreement has
elapsed without revocation of this Agreement by Employee (the “Effective Date”);
then,

 

(iii)this Agreement will become effective and binding upon the Parties, in full,
final and complete settlement.

 

3.Additional Payments to Employee:

 

(a)Salary Payments Through Separation Date: Employee shall be entitled to
receive a final paycheck reflecting salary accrued through the Separation Date.
Such final paycheck shall be issued within 5 business days after the Separation
Date. Employee acknowledges that as of the date of Employee’s execution of this
Agreement, Employee has been paid all wages due to Employee through _________
and has no further claim with respect thereto.

 

(b)Employee Vacation: Employee acknowledges and represents that Employee has ___
days of accrued unused vacation days through the Separation Date, and therefore
Employee shall receive a payment of $_______ for accrued unused vacation days
within 5 business days after the Separation Date.

 

 1 

 

 

(c)Expenses: Employee shall be reimbursed within 5 business days after the
Separation Date for all business expenses incurred by Employee prior to the
Separation Date. Employee acknowledges that as of the date of Employee’s
execution of this Agreement, Employee has submitted and has been reimbursed for
all claims for expense reimbursement incurred prior to the Separation Date.

 

(d)No other payments. Employee acknowledges and represents that Employee is not
entitled to receive any payment from the Company other than as provided in this
Agreement and that, upon receipt of the payments set forth in this Section 3,
Employee will have received all compensation of any kind, including without
limitation wages, bonuses, commissions, and incentive pay, due him for his work
for the Company.

 

4.Release by Employee:

 

(a)Employee, for Employee, Employee’s successors, administrators, heirs and
assigns, hereby fully and generally releases, waives and forever discharges the
Company, which is defined for the purposes of this Section 4 to include the
Company and any affiliated company, parent company or subsidiary, and each of
their respective predecessors, affiliates, assigns, members, directors,
officers, and employees, whether past or present, from any and all actions,
suits, debts, demands, damages, claims, judgments, liabilities, benefits or
other remedial relief of any nature, including costs and attorneys’ fees,
whether known or unknown, suspected or unsuspected, anticipated or
unanticipated, which Employee has or may have from the beginning of the world to
the date of Employee’s execution of this Agreement, including, but not limited
to, all claims arising out of Employee’s employment with the Company, its
subsidiaries, parent companies and affiliates, their predecessors, successors
and assigns, such as (by way of example only) (i) any claim arising out of or
related to contract (including, but not limited to, the Employment Agreement),
quasi contract, tort, tortious course of conduct, libel or slander, defamation,
privacy rights, public policy, law or equity, mental and/or emotional distress,
back pay, front pay, loss of income, and including all claims for wages,
commissions, notice, pay in lieu of notice, severance pay, bonus, impairment of
economic opportunity, reimbursements, commissions, implied or express employment
contracts and/or estoppel, or (ii) any claims for alleged violations under: The
National Labor Relations Act, as amended; Title VII of the Civil Rights Act of
1964, as amended; The Civil Rights Act of 1991; Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; The Employee Retirement Income
Security Act of 1974, as amended (but solely with respect to unvested benefits);
The Immigration Reform Control Act, as amended; The Americans with Disabilities
Act of 1990, as amended; The Age Discrimination in Employment Act of 1967, as
amended; The Fair Labor Standards Act, as amended; The Occupational Safety and
Health Act, as amended; The Family and Medical Leave Act of 1993; The New York
State Human Rights Law, as amended; The New York Wage and Hour Laws, as amended;
The New York Equal Pay Laws, as amended; the New York Civil Rights Laws, as
amended; The New York State Executive Laws, as amended; The Consolidated Omnibus
Budget Reconciliation Act, as amended (“COBRA”) (except as set forth in Section
4(e) below); The Sarbanes-Oxley Act of 2002; or any other federal, state or
local civil or human rights law or any other local, state or federal law,
regulation or ordinance, including without limitation any law, regulation or
ordinance of the State of New York, or any local jurisdiction within the State.
In addition, and without limiting the foregoing, Employee, for Employee,
Employee’s successors, administrators, heirs and assigns, hereby fully and
generally releases, waives and forever discharges the shareholders, licensors,
agents, outside professional service providers and attorneys of the Company,
whether past or present, from any and all actions, suits, debts, demands,
damages, claims, judgments, liabilities, benefits or other remedial relief of
any nature, including costs and attorneys’ fees, whether known or unknown,
suspected or unsuspected, anticipated or unanticipated, which Employee has or
may have from the beginning of the world to the date of Employee’s execution of
this Agreement arising out of Employee’s employment with the Company, its
subsidiaries, parent companies and affiliates, their predecessors, successors
and assigns, including, but not limited, to the claims identified in clauses (i)
and (ii) above.

 

(b)The foregoing release includes any claim for costs, fees, or other expenses,
including attorneys' fees, incurred in these matters.

 2 

 

 

(c)Notwithstanding the foregoing, nothing herein shall be deemed a release,
waiver or discharge by Employee of Employee’s right to institute any action
required to enforce the terms of this Agreement including, but not limited to,
Employee’s rights to obtain all payments due under this Agreement, as referenced
herein;

 

(d)Employee acknowledges and agrees that this release, and the covenant not to
sue set forth in Section 6 of this Agreement, are essential and material terms
of this Agreement and that, without such releases and covenant not to sue, no
agreement would have been reached by the Parties and no payment would have been
paid by the Company hereunder. Employee understands and acknowledges the
significance and consequences of this Agreement.

 

(e)The foregoing release does not apply to (i) any benefits to which Employee
may be entitled under any benefit plan of the Company or its affiliates,
including, but not limited to, its 401(k) plan (if applicable), (ii) any rights
Employee may have to COBRA continuation coverage, (iii) any rights Employee may
have to indemnification or insurance coverage under any agreement, articles of
incorporation, bylaws, operating agreement or directors and officers insurance
policy or applicable law, (iv) any rights Employee may have to workers’
compensation benefits, unemployment insurance benefits or any other benefits
required to be provided by statute, or (v) any claims that may arise after the
date of Employee’s execution of this Agreement.

 

(f)Notwithstanding the foregoing, in the event a beneficiary of the release
contained in this Section 4 files a claim or action against Employee based upon
any claim arising prior to the execution of this Agreement, then the release
contained in this Section 4 (and the covenant not to sue contained in Section 6)
shall be null, void, and of no force or effect solely with respect to the
person(s) or entity(ies) bringing such claims or actions.

 

5.Release of Age Claims by Employee:

 

EMPLOYEE SPECIFICALLY WAIVES AND RELEASES THE COMPANY FROM ALL CLAIMS EMPLOYEE
MAY HAVE AS OF THE DATE EMPLOYEE SIGNS THIS AGREEMENT REGARDING CLAIMS OR RIGHTS
ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, 29
U.S.C. § 621 (“ADEA”). THIS SECTION 5 DOES NOT WAIVE ANY RIGHTS OR CLAIMS THAT
MAY ARISE UNDER THE ADEA AFTER THE DATE EMPLOYEE SIGNS THIS AGREEMENT.

 

EMPLOYEE FURTHER AGREES:

 

(a)THAT EMPLOYEE’S WAIVER OF RIGHTS UNDER THIS RELEASE IS KNOWING AND VOLUNTARY
AND IN COMPLIANCE WITH THE OLDER WORKER’S BENEFIT PROTECTION ACT OF 1990;

 

(b)THAT THE PAYMENT CALLED FOR IN THIS AGREEMENT WOULD NOT BE PROVIDED TO ANY
EMPLOYEE TERMINATING HIS OR HER EMPLOYMENT WITH THE COMPANY WHO DID NOT SIGN A
RELEASE SIMILAR TO THIS RELEASE, THAT SUCH PAYMENT WOULD NOT HAVE BEEN PROVIDED
HAD EMPLOYEE NOT SIGNED THIS RELEASE, AND THAT THE PAYMENT IS IN EXCHANGE FOR
THE SIGNING OF THIS RELEASE;

 

(c)THAT EMPLOYEE REALIZES THAT FOLLOWING EMPLOYEE’S EXECUTION OF THIS RELEASE
EMPLOYEE HAS SEVEN (7) DAYS IN WHICH TO REVOKE THIS RELEASE BY WRITTEN NOTICE TO
THE COMPANY; AND

 

(d)THAT THE RELEASE OF ANY RIGHTS UNDER THE ADEA SHALL BE VOID AND OF NO FORCE
AND EFFECT IF EMPLOYEE CHOOSES TO SO REVOKE, AND IF EMPLOYEE CHOOSES NOT TO SO
REVOKE, THAT THIS RELEASE OF ANY RIGHTS UNDER THE ADEA SHALL THEN BECOME
EFFECTIVE AND ENFORCEABLE.

 

 3 

 

 

ANY REVOCATION BY EMPLOYEE IN ACCORDANCE WITH THIS SECTION 5 MUST BE SUBMITTED,
IN WRITING, TO COUNSEL TO THE COMPANY AS FOLLOWS: [COMPANY COUNSEL] AND STATE,
“I HEREBY REVOKE MY WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT CONTAINED IN THE SEPARATION AGREEMENT AND GENERAL RELEASE BETWEEN ME AND THE
COMPANY.” THE REVOCATION MUST BE PERSONALLY DELIVERED TO [COMPANY COUNSEL], OR
ITS DESIGNEE, OR MAILED TO [COMPANY COUNSEL], POSTMARKED WITHIN SEVEN (7) DAYS
OF EMPLOYEE ’S EXECUTION OF THIS AGREEMENT. THIS WAIVER OF RIGHTS UNDER THE ADEA
SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS
EXPIRED. IF THE LAST DAY OF THE REVOCATION PERIOD IS A SATURDAY, SUNDAY OR LEGAL
HOLIDAY IN NEW YORK, THEN THE REVOCATION PERIOD SHALL NOT EXPIRE UNTIL THE NEXT
FOLLOWING DAY WHICH IS NOT A SATURDAY, SUNDAY OR LEGAL HOLIDAY.

 

6.Covenant Not to Sue: To the maximum extent permitted by law, Employee
covenants not to sue or to institute or cause to be instituted any action in any
federal, state, or local agency or court against the Company (as defined in
Section 4 hereinabove) asserting any of the claims released in this Agreement.

 

7.Release by Employer:

 

(a)The Company (which is defined for this Section 7 to include the Company and
any affiliated company, parent company or subsidiary, and each of their
respective predecessors, affiliates, and assigns) hereby fully and generally
releases, waives and forever discharges Employee, his successors,
administrators, heirs and assigns (collectively “Employee”), from any and all
actions, suits, debts, demands, damages, claims, judgments, liabilities,
benefits or other remedial relief of any nature, including costs and attorneys’
fees, whether known or unknown, suspected or unsuspected, anticipated or
unanticipated, which the Company has or may have from the beginning of the world
through the Effective Date of this Agreement, including, but not limited to, all
claims referring or relating to Employee’s employment with the Company.

 

(b)The foregoing release by the Company includes any claim for costs, fees, or
other expenses, including attorneys' fees, incurred in these matters.

 

(c)Notwithstanding the foregoing:

 

(i)if and to the extent Employee is charged with or is the target or subject of
allegations of criminal conduct by any federal, state or foreign governmental
body, agency or instrumentality, the Company’s release of Employee set forth in
Section 7(a) of this Agreement does not include any claims based upon or arising
out of such criminal conduct;

 

(ii)Section 6 of the Employment Agreement (which addresses Employee’s
Confidentiality, Non-Competition and Non-Solicitation obligations), remains in
full force and effect; and

 

(iii)nothing herein shall prevent the Company from instituting any action
required to enforce the terms of this Agreement.

 

(d)The Company acknowledges and agrees that this release is an essential and
material term of this Agreement and that, without such release, no agreement
would have been reached by the Parties.

 

(e)To the maximum extent permitted by law, the Company (as defined in Section
7(a) hereinabove) covenants not to sue or to institute or cause to be instituted
any action in any federal, state, or local agency or court against Employee
asserting any of the claims released in this Agreement.

 

(f)Notwithstanding the foregoing, in the event an person or entity who is a
beneficiary of the release contained in this Section 7 files a claim or action
against the Company (as defined in Section 4 above) that is encompassed within
the scope of the release provided to Company pursuant to Section 4 above, then
the release and covenant not to sue contained in this Section 7 shall be null,
void, and of no force or effect solely with respect to the person(s) or
entity(ies) bringing such claims or actions.

 

 4 

 

 

8.Additional Obligations of Employee:

 

(a)Employee shall tender his resignation (i) from the Board of Directors of the
Company (the “Board”), and (ii) as President and Chief Executive Officer of the
Company, by executing and delivering a resignation letter on the date of
Employee’s execution of this Agreement (the “Resignation Notice”). The Company
shall hold the Resignation Notice in escrow pending the Effective Date of the
Agreement.

 

9.No Prior Suit: Employee further represents and warrants that Employee has not
previously filed any suit, charge, grievance, complaint or proceeding of any
kind against the Company in any court or before any administrative or
investigative body or agency (whether public, quasi-public or private). Employee
expressly represents and warrants that Employee has not exercised his right to
file any suit against the Company. To the extent any such suit, charge,
grievance, complaint or proceeding has been filed on Employee’s behalf, Employee
agrees that Employee will take any and all steps necessary to withdraw it with
prejudice and that Employee is not entitled to receive any monetary damages or
equitable relief in connection therewith.

 

10.Confidentiality:

 

(a)Prior to the filing by the Company of a Form 8-K with respect to this
Agreement, Employee shall not publicly disclose the terms and provisions of this
Agreement, or the existence of this Agreement, without the written consent of
the Company (except as required by applicable law, or as may be reasonably
necessary in connection with enforcing the terms or provisions of this
Agreement, or except for disclosures to Employee’s attorneys, accountants,
immediate family, medical providers, financial advisors and/or tax preparers).

 

(b)Nothing in this Agreement shall prohibit or restrict Employee from lawfully
(i) initiating communications directly with, cooperating with, providing
information to, causing information to be provided to, or otherwise assisting in
an investigation by the Securities and Exchange Commission (“SEC”), the
Department of Justice, the Equal Employment Opportunity Commission (“EEOC”), the
Congress, or any other governmental or regulatory agency, entity, or official(s)
or self-regulatory organization (collectively, “Governmental Authorities”)
regarding a possible violation of any law, rule, or regulation; (ii) responding
to any inquiry or legal process directed to Employee individually (and not
directed to the Company and/or its subsidiaries) from any such Governmental
Authorities, including an inquiry about the existence of this Agreement or its
underlying facts or circumstances; (iii) testifying, participating or otherwise
assisting in an action or proceeding by any such Governmental Authorities
relating to a possible violation of law; or (iv) making any other disclosures
that are protected under the whistleblower provisions of any applicable law,
rule, or regulation. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, Employee shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (x)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; (y) is made
to Employee’s attorney in relation to a lawsuit for retaliation against Employee
for reporting a suspected violation of law; or (z) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Nor does this Agreement require Employee to obtain prior
authorization from the Company before engaging in any conduct described in this
paragraph, or to notify the Company that Employee has engaged in any such
conduct.

 

11.Non-Disparagement: Employee agrees that Employee will not disparage or
encourage or induce others to disparage the Company (which, for purposes of this
Section 11, is defined to include the Company and any affiliated company, parent
company or subsidiary, and each of their respective predecessors, affiliates,
assigns, shareholders, members, directors, officers, employees, agents and
attorneys, whether past, present or future). Notwithstanding the foregoing, the
obligations pursuant to the preceding sentence shall not apply with respect to
any person or entity that disparages, or encourages or induces others to
disparage, Employee. The Company agrees that neither it nor any affiliated
company, parent company or subsidiary, each of their respective predecessors,
affiliates, or assigns, will authorize any person to disparage or encourage or
induce others to disparage Employee, and the Company shall instruct the members
of its Board of Directors and its management team not to disparage Employee. The
provisions of this Section 11 shall not apply with respect to any statement made
in connection with any litigation or governmental investigation, or with any
filing required by law.

 

 5 

 

 

12.Company Property: Employee represents that Employee shall within five
business days after the Effective Date (i) provide or return to the Company any
and all Company property, including, but not limited to, keys, key cards, access
cards, identification cards, employer credit cards, network access devices,
computers, laptops, cell phones, smartphones, manuals, reports, files, books,
compilations, work product, e-mail messages, recordings, tapes, disks, thumb
drives or other removable information storage devices, hard drives, and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information, that were in the possession or control of Employee,
whether they were provided to Employee by the Company or any of its business
associates or created by Employee in connection with Employee’s employment by
the Company; and (ii) delete or destroy all copies of any such documents and
materials not returned to the Company that remain in Employee’s possession or
control, including those stored on any non-Company devices, networks, storage
locations and media in Employee's possession or control. Notwithstanding the
foregoing, Employee may, if he desires and after he has provided the device(s)
in question to the Company so that all of the Company’s information may be
purged from such device(s), retain any laptop, smartphone or tablet in his
possession, provided, however, that any wireless service contract pertaining to
such devices must be assumed by Employee. The Company acknowledges and agrees
that Employee’s personal property maintained in his office shall be packed and
delivered to a location designated by Employee within five business days after
the Effective Date.

 

13.Indemnification; Insurance: Employee shall continue to be entitled to
indemnification, advancement of expenses and reimbursement to the extent
permitted to him under the Company’s By-Laws and Certificate of Incorporation in
effect as of the date of execution of this Agreement. In addition, the Company
shall maintain directors’ and officers’ liability insurance for Employee’s
benefit, if any, that shall be no less favorable to Employee than such insurance
made available to or for the benefit of other former directors or officers of
the Company.

 

14.Acknowledgment: Employee acknowledges by signing this Agreement that Employee
has read and understands this document, that Employee has had the opportunity to
confer with an attorney of Employee’s choice regarding the terms and meaning of
this Agreement, and that Employee has been represented by such independent legal
counsel of Employee’s choice throughout all of the negotiations up to and
including the execution of this Agreement. Employee further acknowledges that
Employee has read this Agreement in its entirety, that Employee has had all of
its provisions explained to Employee by Employee’s counsel and has had answered
any and all questions that Employee has had with regard to the meaning of any of
the provisions thereof, that Employee assents to all the terms and conditions
contained herein and that Employee has had sufficient time to consider the terms
provided for in this Agreement, that no representations or inducements have been
made to Employee except as set forth in this Agreement, and that Employee has
signed the same KNOWINGLY AND VOLUNTARILY.

 

15.Governing Law; Jurisdiction: This Agreement and any and all claims,
controversies or disputes (including, without limitation, contract, tort and
statutory claims and counterclaims) arising under, relating in any way to, or in
any way connected with (a) this Agreement (including, without limitation, any
question regarding its formation, existence, validity, enforceability,
performance, interpretation, breach or termination), or (b) the interpretation
and enforcement of the rights and duties of the Parties, shall be governed by
and construed solely in accordance with the laws of the State of New York
without giving effect to any choice or conflict of laws principle or rule
(whether of the State of New York or any other jurisdiction), that would cause
the application of the laws of any jurisdiction other than the substantive laws
of the State of New York. The Parties hereby irrevocably agree that any federal
or state court located in the State of New York, county of New York shall have
exclusive jurisdiction in relation hereto.

 

 6 

 

 

16.Severability: In the event that any section, subsection or provision of this
Agreement shall be determined to be partially contrary to governing law or
otherwise partially unenforceable, the section, subsection or provision of this
Agreement shall be enforced to the maximum extent permitted by law, and if any
section, subsection or provision of this Agreement shall be determined to be
totally contrary to governing law or otherwise totally unenforceable, the
section, subsection or provision shall be severed and disregarded and the
remainder of this Agreement shall be enforced to the maximum extent permitted by
law.

 

17.Non-Admission of Liability: The Parties agree that neither this Agreement nor
the performance by the Parties hereunder constitutes an admission by either of
the Parties of any violation of any federal, state, or local law, regulation,
common law, breach of any contract, or any other wrongdoing of any type.

 

18.Cooperation: Employee shall, upon reasonable notice, reasonably cooperate
with the Company with respect to any claim, dispute, litigation, inquiry,
investigation or proceeding concerning any matter with which Employee was
involved while working for the Company; provided, however, that the Company
shall make reasonable efforts to minimize disruption of Employee’s other
activities. The Company shall reimburse Employee for all reasonable expenses
incurred by Employee in connection with such cooperation and, to the extent more
than incidental cooperation is required, shall compensate Employee at an hourly
rate based on Employee’s base salary as of the date of termination of Employee’s
employment.

 

19.Non-Assignability: The rights and benefits under this Agreement are personal
to Employee and such rights and benefits shall not be subject to assignment,
alienation or transfer, except that in the event of Employee’s death such rights
shall be deemed automatically assigned to Employee’s estate.

 

20.Entire Agreement. This Agreement sets forth all the terms and conditions with
respect to the settlement of claims asserted by Employee against the Company and
thereby supersedes and replaces any and all other agreements or understandings
Employee may have had with respect thereto. This Agreement may not be modified
or amended except in writing and signed by both Employee and an authorized
representative of the Company.

 

21.Notices: All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed to have been given when hand-delivered
or sent over night by a nationally recognized courier service as follows: If to
the Company: MISONIX, INC., 1938 New Highway, Farmingdale, NY 11735, Attn: Chief
Financial Officer, with a copy to [counsel]. If to Employee: [address], with a
copy, which shall not constitute notice, to [counsel].

 

22.Headings: The headings used in this Agreement are for illustrative purposes
for the convenience of the Parties only.

 

23.Counterparts: This Agreement may be signed in any number of counterparts by
the Parties hereto, all of which taken together shall constitute one and the
same instrument. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

24.Section 409A: This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), or an exemption
thereunder and shall be construed and administered in accordance with Section
409A. Notwithstanding any other provision of this Agreement, payments provided
under this Agreement may only be made upon an event and in a manner that
complies with Section 409A or an applicable exemption. Any payments under this
Agreement that may be excluded from Section 409A either as separation pay due to
an involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Employee on account of non-compliance with Section 409A.

 

 7 

 

 

EMPLOYEE HAS BEEN ADVISED IN WRITING THAT EMPLOYEE HAS HAD AT LEAST TWENTY-ONE
(21) DAYS TO CONSIDER THIS AGREEMENT AND TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS AGREEMENT. EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR
OTHERWISE, MADE TO THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL TWENTY-ONE (21) DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THE BENEFITS SET FORTH IN SECTION 1 ABOVE, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE (TO THE EXTENT SET FORTH HEREIN), ALL
CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST THE COMPANY.

 

 8 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the dates
set forth below.

 

  MISONIX, INC.               By:         Name:         Title:                
Dated:                         STAVROS G. VIZIRGIANAKIS               Dated:    
 

 

 9 

 